Case: 19-30272      Document: 00515342042         Page: 1    Date Filed: 03/12/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-30272                          March 12, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
BRANDON S. LAVERGNE,

                                                 Plaintiff-Appellant

v.

MICHAEL VAUGHN, Investigator Louisiana State Penitentiary; BRUCE
DODD,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:16-CV-400


Before STEWART, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Brandon S. LaVergne, Louisiana prisoner # 424229, appeals from the
rejection of his 42 U.S.C. § 1983 claims against prison officials relating to a
“mail block.” Applying de novo review to the district court’s orders granting
motions to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) and a
motion for summary judgment pursuant to Federal Rule of Civil Procedure 56,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30272    Document: 00515342042      Page: 2   Date Filed: 03/12/2020


                                 No. 19-30272

we affirm. See Magee v. Reed, 912 F.3d 820, 822 (5th Cir. 2019); McCreary v.
Richardson, 738 F.3d 651, 654 (5th Cir. 2013).
      First, LaVergne has not shown that the “mail block” violated clearly
established law. See McCreary, 738 F.3d at 655-56. Accordingly, we are
unpersuaded that the district court erred in granting summary judgment
based on qualified immunity with respect to his constitutional challenges to
the mail block. Second, contrary to LaVergne’s assertion, the district court did
address and dismiss his claim based on stolen mail and pictures.           Third,
LaVergne fails to demonstrate error in the district court’s dismissal of his
retaliation claim. See Brown v. Taylor, 911 F.3d 235, 245 (5th Cir. 2018).
      AFFIRMED.




                                       2